Citation Nr: 1311469	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  09-03 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran had active service from November 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia denied service connection for COPD and for sinusitis.  In a letter dated several days later in the same month, the RO in Atlanta, Georgia notified the Veteran of that determination.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the Atlanta RO.]

In September 2012, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A copy of the hearing transcript is attached to Veterans Appeals Control and Locator System (VACOLS) and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that, during active service in Germany (in approximately spring or early summer of 1973), he was involved in a fight and injured his nose.  He claims that he went to the dispensary the next day but that no X-rays were done.  He also maintains that, after his nose injury in service, he had started having problems with his sinuses and breathing and that these symptoms continued to get worse.  He asserts that in 2003 he went to Emory Hospital, where X-rays were taken and showed that his nose had been broken in service.  He contends that he did not learn that he had actually broken his nose in service until those 2003 X-rays and that he did not have any other nose injuries after the one he had in service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran's Form DD 214 shows that his military occupational specialty was that of a cook.  Service treatment records (STRs) show that in November 1971 he was seen for a cold and a cough.  At that time, it was noted that his throat was red but that his chest was clear.  The impression was an upper respiratory infection, and the Veteran was advised to discontinue smoking.  In January 1972, he was seen for frontal headaches, no taste in the mouth, and a backache, and the impression appeared to be that of sinusitis (although apparently misspelled).  He was then admitted to the URI ward at Madigan General Hospital.  In November 1972, he complained of a chest cold, sinus congestion, productive cough, and general malaise.  It appears that no diagnosis or impression was rendered, and he was treated with Tylenol and Robitussin.  His separation examination in September 1973 was essentially negative, and his nose, lungs, and chest were evaluated as clinically normal at that time.  Included with his STRs is a report of a quadrennial examination that he underwent in August 1990, which was essentially negative.  [His nose, lungs, and chest were evaluated as clinically normal at that time.]

Post-service VA treatment records show that the Veteran's has or has had current pertinent disabilities.  A January 2004 record acknowledges his chronic sinusitis and COPD.  In a March 2004 outpatient note, his diagnoses included asthma.  Thereafter, in a pulmonary consultation note, it was noted that he was being followed for COPD and that he needed a clearance to undergo a nasoseptoplasty.  In July 2007, the assessment included nasopharyngitis.  

The Board acknowledges that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).
As noted above, the Veteran basically contends that he currently has a sinus disability and COPD that are related to service.  At the September 2012 hearing, he testified that he injured his nose during active service in 1973 and claimed that he has had sinus and breathing problems since then.  In his substantive appeal (VA Form 9) submitted in February 2009, he reported being a cook in service, where he was around different types of chemicals.  He believes that these chemicals, along with his smoking while on active duty, caused his COPD and sinusitis.  He reported that he did not smoke before service and was issued cigarettes in service and that this was the reason that he started smoking.

Initially, the Board notes that controlling laws and regulations prohibit service connection for disability on the basis that it resulted from disease or injury attributable to the use of tobacco products during a veteran's active service for all claims filed after June 9, 1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).  See also Kane v. Principi, 17 Vet. App 97, 101 (2003).  Because the Veteran filed his original claim in 2006, any claim that he has sinusitis or COPD due to smoking that began in service, would be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Thus, that theory of entitlement will not be explored further.

With regard to the Veteran's assertions that he suffered a nose injury and was exposed to chemicals in service and that his sinus and breathing problems started in service, the Board notes that the Veteran is competent to make assertions based on his observations-including having sinus and breathing problems since service.  He is not, however, competent to assess whether his current sinus or pulmonary symptoms, or related disorders of sinusitis or COPD, are associated with his military service or any event therein.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this regard, the Board acknowledges that the Veteran's COPD is a pulmonary disorder and that the Veteran's testimony did not specifically address how COPD might be related to service.  He did, however, testify that, after his nose was broken in service, he did have problems with air getting into his lungs.  In addition, he claimed, in his substantive appeal, that his sinusitis and COPD were related to chemical exposure as a cook in service.  In this regard, the Board notes that lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issues in this case, a sinus disorder and COPD, both medical issues fall outside the realm of common knowledge of a lay person.  Jandreau, supra (lay persons not competent to diagnose cancer).  

The Board finds credible the Veteran's contention of having sustained an injury to his nose in service and believes that he is competent to report his sinus and breathing problems since service.  Further, post-service medical evidence suggests that he has sinusitis and COPD.  Thus, an appropriate VA examination and opinion should be provided.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) addressing VA's duty to assist.  

Although VA treatment records have been obtained from November 2003 through July 2007, there is no indication as to the availability of additional relevant VA treatment records.  On remand, a request should be made for any additional pertinent VA treatment records dated before November 2003 and after July 2007.

Accordingly, the case is REMANDED for the following action:

1.  With any assistance needed from the Veteran, obtain any additional pertinent VA treatment records dated prior to November 2003 or subsequent to July 2007.  All such available records should be associated with the Veteran's claims folder.  A negative reply should be requested.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine whether his sinus disorder and are related to service, to include the reported nose injury that he sustained in service.  The claims folder must be made available to the examiner for review and the examiner should specifically note in the examination report that the file has been reviewed.  

All pertinent pathology should be annotated in the examination report.  Also, the examiner should opine:

a.  as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's current sinus disorder had its onset in service or is otherwise related to service (to include his reported nose injury in service or reported exposure to chemicals as a cook in service) and .  

b.  as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's COPD had an onset in service or is otherwise related to service (to include his reported nose injury in service or reported exposure to chemicals as a cook in service).  

The examiner must explain the rationale for all opinions given.  If the examiner is unable to provide the requested opinions without resorting to speculation, he/she should so state and should provide an explanation as to the reason(s) therefore.

3.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond thereto.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

